DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 14, and 16-18, are pending and being examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered. 

Response to Amendment
The previous rejection of Claim(s) 1-7, 10, and 14, under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US 2017/0233660 A1 to Soane at al. (hereinafter Soane) as evidenced by Huntsman, “Technical Bulletin Jeffamine M-1000 Polyetheramine,” pp. 1-2, copyright 2007. (hereinafter Jeffamine M-1000 Technical Bulletin) and as further evidenced by https://chrysler.org/the-history-of-art-in-colors-brown/#:~:text=Asphaltum%20is%20a%20pigment%20made,term%20was%20indistinguishable%20from%20'bitumen, May 27, 2020, (herein after Chrysler).
The previous rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Soane are withdrawn in light of the Applicant’s amendment and cancellation.
The previous rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Soane, as applied to claim 1 and 2, and in further view of US 2005/0020735 A1 to Krappe et al. (hereinafter Krappe) are withdrawn in light of the Applicant’s amendment and cancellation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6,  and 7, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 4 recites “wherein the one or more species of general formula (III) are at least partially converted by salification into…general formula (IVa). This does not further limit the general formula (III) of claim 2 because, in claim 1, the Applicant has deleted the salification step, which removes the salification product as an option. Thus, the claim does not further limit formula (III), but replaces it with an entirely different formula.

Claim 6 recites “wherein…radicals R include one more of phenyl and cresyl.” However, claim 1 recites that R is an aromatic radical having 7 to 18 carbon atoms.” The phenyl group has 6 carbons and is broadening R to include such and thus, fails to further limit.  

Claim 7 recites the reaction ratio of amines to monoepoxides from 1:1.9 to 1:1.5. However, claim 1 recites the ratio as 1:2 to 1:1.35. This replaces the higher monoepoxy amount range for the lower amount range and thus, does not further limit the claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, and 7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2009-256583 A to Sawayama et al. (hereinafter Sawayama) as evidenced by Huntsman, “Technical Bulletin Jeffamine M-600 Polyetheramine,” pp. 1-2, copyright 2008. (hereinafter Jeffamine M-600 Technical Bulletin).

Regarding claims 1-3, and 6, Sawayama teaches a liquid epoxy resin composition comprising (A) a liquid epoxy resin, (B) a curing agent, and (C) a polyether-based compound (See abstract), wherein the (C) polyether-based compound has the end group formula (1) 
    PNG
    media_image1.png
    63
    275
    media_image1.png
    Greyscale
, or specifically formula (2), wherein Ar is an aromatic group such as a napthyl group (para 21), wherein X is formula (3) 
    PNG
    media_image2.png
    112
    267
    media_image2.png
    Greyscale
, (para 10-12), and is obtained by reacting formula (4) 
    PNG
    media_image3.png
    77
    272
    media_image3.png
    Greyscale
 with an aromatic compound (F) (para 28-30). The above formula (4) and aromatic compound (F) meet the claimed formula (I) and (II).
Sawayama further teaches the above (C) polyether-based compound is preferably contains one or more tertiary amino group end groups represented by formula (2), (para 19).
Sawayama further teaches that other known additives may be incorporated in to the composition such as a pigment (para 43). 
Sawayama also teaches uniformly mixing 5-40 wt% of the polyether compound (C) with a liquid epoxy resin, curing agent, an optional a filler, and additive components such as a pigment, and a diluent to form the composition. (para 40-44). The above liquid epoxy resin and diluent meets the claimed dispersion medium, and the pigment uniformly mixed with in composition meets the dispersed pigment.  
Sawayama also teaches the composition is used for sealing by being applied to a chip (para 47) which meets the “coating.” 
Specifically, in the Synthesis Example 12, Sawayama teaches 0.1 mol of amine with formula (4) reacted with 0.2 mol of 4-methylphenyl glycidyl ether (i.e. cresyl glycidyl ether) (See Synthesis Example 12, para 59), which meets the claimed 1:2, A:B ratio cited in claim 1. Sawayama also specifically teaches that Jeffamine M-600 as an example of an amine having formula (4) to react with the aromatic compound (F), (para 55, Example 8).
In Synthesis Example 12, the (C) polyether-based compound is obtained by reacting 0.1 mol of Jeffamine with 0.2 mol of 4-methylphenyl glycidyl ether (i.e. cresyl glycidyl ether) (See Example 12, para 59), i.e. aromatic compound (F). The above formula (1) 
    PNG
    media_image1.png
    63
    275
    media_image1.png
    Greyscale
 , when obtained from the reaction of Jeffamine M-600 with a glycidyl ether, will result in wherein X is formula (3) 
    PNG
    media_image2.png
    112
    267
    media_image2.png
    Greyscale
, and meets the claimed reaction adduct species having the claimed formula (III) cited in claim 2, wherein 100 mol% of R1 is CH2-CH(OH-[CH2-O]p’-R, and wherein R is a 6 carbon aromatic radical, and the Jeffamine M-600 meets the claimed Q-NH2 of claim 1 and the –N-Q portion of the claim 2, as evidenced by page 1 of Jeffamine M-600 Technical Bulletin, wherein Q is H3C-[OEt]-[OPr]9-, wherein n=1, m=9, and n+m=10, which meets the formula cited in claim 1, and 2, wherein 100 mol% of radical R is an aromatic cresyl radical meeting claim 6, and 100 wt% of species (II), which meets claim 3. 
The above 4-methylphenyl glycidyl ether (i.e. cresyl glycidyl ether), also meets the claimed aromatic radical having 7 carbon atoms as cited in claim 6.
Furthermore, Sawayama teaches examples of the above aromatic compound (F) that can be used in the reaction include phenyl glycidyl ether, 4-methylphenyl glycidyl ether and 1-napthol glycidyl ether (para 37), which also meets the claimed R is an aromatic radical having 10 carbon atoms in the claimed formula (II).
In the alternative, if it is found that the reference does not anticipated the claims, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the 4-methylphenyl glycidyl ether 1-napthol glycidyl ether compound for the aromatic compound (F), to react with Jeffamine M-600 in the Examples of Sawayama because Sawayama teaches examples of the above aromatic compound (F) that can be used in the reaction include phenyl glycidyl ether, 4-methylphenyl glycidyl ether and 1-napthol glycidyl ether (para 37 and 59), and specifically uses Jeffamine M-600 as an example of an amine having formula (4) to react with the aromatic compound (F) to form the polyether compound, (para 55, Example 8), in molar ratios of 1:2 (See examples) which demonstrates that 4-methylphenyl glycidyl ether and 1-napthol glycidyl ether are suitable aromatic compounds. the Jeffamine M-600 is a suitable amine to be used to form the polyether-based compound, and 1:2 is a suitable molar ratio that can be used in the reaction to form the polyether compound. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Regarding claim 7, as cited above and incorporated herein, Sawayama teaches the species meeting formula (III) of claim 1. 
As cited above, Sawayama teaches a 1:2 meets the claimed eq ratio cited in claims 1 and 9. 
Although, the epoxy-amine adduct is defined by the process of claim 7, such as the mixing eq ratio, this is a product-by-process claim.  Here, Sawayama teaches each and every component of the epoxy-amine adduct such as the above formula (2)
    PNG
    media_image4.png
    86
    332
    media_image4.png
    Greyscale
 , when obtained from the reaction of Jeffamine M-600 with cresyl glycidyl ether or naphthyl glyicidyl ether, will result in wherein X is formula (3) 
    PNG
    media_image2.png
    112
    267
    media_image2.png
    Greyscale
, which is the same formula cited in claims 1 and 2.  Thus the product is the same and reads upon the claims. See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 14, is/are rejected under 35 U.S.C. 103 as obvious over JP2009-256583 A to Sawayama et al. (hereinafter Sawayama) as evidenced by Huntsman, “Technical Bulletin Jeffamine M-600 Polyetheramine,” pp. 1-2, copyright 2008. (hereinafter Jeffamine M-600 Technical Bulletin).

Regarding claim 14, as cited above and incorporated herein, Sawayama teaches the species meeting formula (III) of claim 1 and the dispersion of claim 12. Sawayama further teaches uniformly mixing 5-40 wt% of the polyether compound (C) in a composition with a liquid epoxy resin, curing agent, and a filler in an amount of 50-80 wt% of the composition. (para 40-43), which overlaps with and meets the claimed amounts cited in claim 14. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Allowable Subject Matter
Claims 4, 5, and 16-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as remedying any of the above 112 issues.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior is Sawayama as cited above and incorporated herein.
Sawayama does not teach the limitations cited in claims 4, 5, and 16-18.

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.
On page 7-8, the Applicant argues Sawayama does not teach the claimed equivalent ratio reaction of the monoamine to the mono epoxide and further argues that nothing would motivate a skilled artisan to modify the examples of Sawayama to use such as well as use the Jeffamine M-600 in the examples. This is not persuasive because, as cited above, Sawayama teaches the polyether compound is obtained by reacting an amine having formula (4) with an aromatic compound (F). Sawayama specifically cites in Example  8, that Jeffamine M-600 is used as an amine having formula (4), (para 55), teaches that cresyl glycidyl ether or napthyl glycidyl ether as specific examples of aromatic compound (F), (para 37 and 59), and a specific molar ratio of the amine to aromatic compounds (F) reaction is 1:2 in their examples.
Furthermore, the above examples demonstrate suitable amines and aromatic compounds (F) and suitable molar ratios that can be used in the reaction to form the polyether compound.
Thus, in the alternative, if it is found that the reference does not anticipated the claims, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the 4-methylphenyl glycidyl ether 1-napthol glycidyl ether compound for the aromatic compound (F), to react with Jeffamine M-600 in the Examples of Sawayama because Sawayama teaches examples of the above aromatic compound (F) that can be used in the reaction include phenyl glycidyl ether, 4-methylphenyl glycidyl ether and 1-napthol glycidyl ether (para 37 and 59), and specifically uses Jeffamine M-600 as an example of an amine having formula (4) to react with the aromatic compound (F) to form the polyether compound, (para 55, Example 8), in molar ratios of 1:2 (See examples) which demonstrates that 4-methylphenyl glycidyl ether and 1-napthol glycidyl ether are suitable aromatic compounds. the Jeffamine M-600 is a suitable amine to be used to form the polyether-based compound, and 1:2 is a suitable molar ratio that can be used in the reaction to form the polyether compound. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
Furthermore, though, the epoxy-amine adduct is defined by the process, such as the mixing eq ratio, this is a product-by-process claim.  Here, Sawayama teaches each and every component of the epoxy-amine adduct such as the above formula (2)
    PNG
    media_image4.png
    86
    332
    media_image4.png
    Greyscale
 , when obtained from the reaction of Jeffamine M-600 with cresyl glycidyl ether or naphthyl glyicidyl ether, will result in wherein X is formula (3) 
    PNG
    media_image2.png
    112
    267
    media_image2.png
    Greyscale
, which is the same formula cited in claims 1 and 2.  Thus the product is the same and reads upon the claims. See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
On page 9-10, the Applicant’s argues evidence of unexpected results of exemplary dispersions of pigments. These are not persuasive because  it appears that Applicant’s evidence of unexpected results is dependent upon a molar% mixture of epoxy-amine products having the general formula (III) cited in claim 2, wherein a certain mol% of R is aromatic, with the remaining amount mol% of R as an aliphatic C4-C24 carbon atoms, wherein a certain mol% of R1 is -CH2-CH(OH)[-CH2-O)p-R and a the remaining mol% of R1 is H, wherein the upper limit of the eq ratio is 1:9. The 1:9 ratio allows for minor amount of 1:1 adduct wherein R1=H in the mixture as cited in the Applicant’s specification. However, Applicant’s claims are broadly directed to just at least one epoxide-amine products, a mol% of at least 40 mol% of R as aromatic, and at least 33 mol% of R1 as -CH2-CH(OH)[-CH2-O)p-R, which allows for only one type of epoxide-amine product with 100 mol% being R as an aromatic, and 100% of R1 as CH2-CH(OH)[-CH2-O)p-R. This does not commensurate in scope to the evidence of unexpected results of a mixture of epoxy-amine products. See MPEP 716.02 (a-e).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766